Citation Nr: 1101386	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
dyspepsia, status post vagotomy and antrectomy to include ventral 
hernia repair.

2.  Entitlement to a rating in excess of 10 percent for right 
shoulder degenerative joint disease with X-ray evidence of 
degenerative osteoarthritis of the glenohumeral joint, previously 
evaluated as right acromioclavicular joint injury, status post 
resection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968 and from October 1972 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the RO in 
Nashville, Tennessee.

The issue of entitlement to service connection for hearing 
loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Specifically, following the RO's initial adjudication of 
the issue in October 2006, the Veteran submitted 
additional evidence in the form of lay statements in 
October 2006, within one year of the date of his claim.  
The Board acknowledges that the Veteran's representative 
submitted arguments in favor of the claim for hearing loss 
in its Informal Hearing Presentation, however, the Board 
does not have jurisdiction over the issue.  Moreover, the 
Veteran's October 2006 communication was not a Notice of 
Disagreement, as the Veteran specifically noted that he 
was disagreeing the increased rating issues currently on 
appeal and that he knew hearing loss was not part of the 
current review.  As the Board does not have jurisdiction 
over the hearing loss issue, it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's dyspepsia 
disability has been manifested by subjective complaints of 
burning acid reflux requiring him to sleep in an upright 
position; objective findings included no periods of 
incapacitation due to stomach or duodenal disease, no episodes of 
abdominal colic, nausea, vomiting, or abdominal distention, no 
gnawing or burning pain, no post-prandial symptoms, no episodes 
of hematemesis or melena, no weight loss or malnutrition, no 
anemia, good response to treatment, symptoms of heartburn, and 
moderate effects on feeding.

2.  For the entire time on appeal, the Veteran's right shoulder 
disability was manifested by complaints of painful motion with 
objective findings of limitation of flexion to 100 degrees before 
pain, abduction to 100 degrees before pain, internal rotation to 
80 degrees, and external rotation to 70 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
dyspepsia, status post vagotomy and antrectomy to include ventral 
hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.114, Diagnostic Codes (DCs) 7301, 7305, 7307, 7308, 7346 
(2010). 

2.  The criteria for a rating in excess of 10 percent for right 
shoulder degenerative joint disease with X-ray evidence of 
degenerative osteoarthritis of the glenohumeral joint, previously 
evaluated as right acromioclavicular joint injury, status post 
resection have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.71a, DCs 5010, 5200, 5201, 5202 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the present case, the VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, as well as what type of 
information and evidence was needed to establish disability 
ratings, and the type of evidence necessary to establish 
effective dates.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA and Dingess have been 
satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
associated VA outpatient treatment records with the file and 
provided specific examinations for the issues on appeal.  Neither 
the Veteran nor his representative have identified any 
outstanding evidence that has not been obtained.  

The Veteran was provided with VA examinations relating to his 
stomach and right shoulder disabilities in June 2006.  There is 
no objective evidence, nor does the Veteran claim, indicating 
that there has been a material change in the severity of his 
stomach and right shoulder disabilities since the June 2006 VA 
examinations.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination reports to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.

The Board notes that the Veteran's claims file was not present at 
either of the Veteran's VA examinations.  However, the examiners 
indicated that the Veteran's medical records were reviewed.  It 
is not clear what those records were but, based on the examiners' 
discussion of the clinical evidence, they appear to have reviewed 
the Veteran's VA treatment records.  As the Veteran's treatment 
for his stomach and right shoulder disabilities has been limited 
to VA, such would suggest that the examiners had a complete 
review of the pertinent medical evidence.  Nevertheless, the fact 
that the claims file was unavailable to the examiner is not a 
fatal flaw.  The Court has held probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed.  Nieves- Rodriguez v. 
Peake, 22 Vet App 295 (2008).  Here, the discussion of the 
Veteran's symptoms, medical history, and current physical 
findings mirrors those found in the claims file and support the 
conclusions made in the reports.  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss under 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 
disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

	Stomach 

Historically, service connection for the Veteran's stomach 
disability was established in a rating decision of December 1992  
and rated as 10 percent disabling.  In March 2006, the Veteran 
asserted that his service-connected stomach disability warranted 
a higher rating.  

The provisions of 38 C.F.R. § 4.113 state that there are diseases 
of the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized mainly by varying degrees of 
abdominal distress or pain, anemia and disturbances in nutrition. 
Consequently, certain coexisting diseases in this area, as 
indicated in the instructions under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.114.

The Veteran's stomach disability has been evaluated under 
Diagnostic Code (DC) 7308 relevant to dyspepsia disability.  The 
Board has also considered other relevant diagnostic codes. 


Under DC 7308, a 20 percent rating is assigned for moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals.  A 40 percent rating is assigned for 
moderate postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent rating is assigned for severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, DC 7308 (2010).

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term substantial weight loss 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and the 
term minor weight loss means a weight loss of 10 to 20 percent of 
the individual's baseline weight, sustained for three months or 
longer.  The term inability to gain weight means that there has 
been substantial weight loss with inability to regain it despite 
appropriate therapy.  Baseline weight means the average weight 
for the two-year-period preceding onset of the disease.  38 
C.F.R. § 4.112 (2010).

Other potentially applicable rating criteria in this case include 
38 C.F.R. § 4.114, DC 7301 used for evaluating adhesions of the 
peritoneum.  Under this code, a 30 percent disability rating is 
warranted for moderately severe adhesions with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 percent 
disability rating is warranted for severe adhesions with definite 
partial obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage. 

Additionally, under DC 7346 (hiatal hernia), a 30 percent 
disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent disability 
rating is warranted for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114 (2010).  

Further, under DC 7307 hypertrophic gastritis, a 30 percent 
rating is assigned for chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms.  A 60 percent disability 
rating is warranted for chronic gastritis identified by a 
gastroscope with severe hemorrhages or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114 (2010).

Ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348, inclusive, will not be combined with each other.  A single 
disability rating will be assigned under the diagnostic code 
which reflects the predominant disability picture, with rating to 
the next higher evaluation where the severity of the overall 
disability warrants such rating.  See 38 C.F.R. § 4.114 (2010).

After a careful review, the Board finds that a rating in excess 
of 20 percent is not warranted.  For the entirety of the appeal 
period the Veteran's symptoms have included heartburn, nausea, 
and having to sleep in an upright position.  The Veteran self-
medicates with antacids for heartburn.  Indeed, VA treatment 
records are essentially absent any evidence of active treatment 
for his gastrointestinal disability.  The records merely identify 
the Veteran as having a past medical history significant for 
gastritis and peptic ulcer disease, status post resection of the 
stomach and duodenum.

A 40 percent disability rating is not warranted under DC 7308 as 
the Veteran's condition has not shown to be productive of 
moderate postgastrectomy syndrome with episodes of epigastric 
disorders and characteristic mild circulatory symptoms after 
meals, with diarrhea and weight loss.  Specifically, the August 
2006 VA examiner found no indication of significant weight loss 
or malnutrition.  Further, the Veteran has not complained of 
diarrhea.  In the absence of the aforementioned manifestations, a 
40 percent disability rating under DC 7308, is not in order.

The Board has also considered the Veteran's disability under 
other potentially applicable Diagnostic Codes.  First, a higher 
rating is not warranted under DC 7301.  The Board notes that the 
Veteran was diagnosed with adhesions of peritoneum.  Under DC 
7301, a 30 percent disability rating is warranted for moderately 
severe adhesions with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  The rating is not warranted as the evidence 
does not show partial obstruction due to adhesions. 

A higher rating is not warranted under DC 7305 for duodenal ulcer 
as well.  The Board notes that the Veteran was diagnosed with 
peptic ulcer disease preceding his gastrectomy.  A 40 percent 
disability rating is warranted for moderately severe ulcer with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  As the evidence 
does not show anemia, weight loss or recurrent incapacitating 
episodes, a higher rating under DC 7305 is not warranted.  

A rating in excess of 20 percent under DC 7307 for gastritis is 
also not warranted.  A 30 percent rating for hypertrophic 
gastritis under DC 7307 requires chronic symptoms with multiple 
small eroded or ulcerated areas.  Such has not been shown.  
Similarly, a higher rating under DC 7346 for hiatal hernia is not 
warranted.  A 30 percent rating for hiatal hernia under DC 7346 
requires persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, which is not shown by the record.  
Again, with the exception of the Veteran's restricted diet, use 
of antacids, and need to sleep inclined, his VA examination was 
essentially normal with respect to his stomach.  The VA treatment 
records support this conclusion.

It is therefore the judgment of the Board that a 20 percent 
disability rating reflects the severity of the Veteran's service-
connected disability and that elevation to the next higher 
disability rating is not warranted under these diagnostic codes.

The evidence of record does not support a finding that the 
Veteran's current condition more nearly approximates a disability 
rating higher than 20 percent.  While he is competent to report 
his symptoms, and the Board does not doubt that he suffers from 
gastrointestinal problems related to his gastrectomy, the fact 
remains that his symptoms are more consistent with a mild 20 
percent disability rating than a moderate 40 percent disability 
rating.

In light of the fact that the Veteran has also been diagnosed 
with GERD and such has been associated with Barrett's esophagus, 
the Board has also considered whether a separate evaluation under 
DC 7203, used to evaluate stricture of the esophagus, is 
appropriate.  38 C.F.R. § 4.114 (2010).  The minimum compensable 
evaluation under DC 7203, stricture of esophagus, is 30 percent, 
and requires only that a moderate stricture be shown.  A 50 
percent evaluation requires severe stricture, permitting the 
passage of liquids only.  An 80 percent rating requires severe 
stricture, permitting the passage of liquids only and marked 
impairment of general health.  

There is no basis on this case for the assignment of a separate 
evaluation or an evaluation in excess of 30 percent under DC 
7203, as even moderate stricture is not shown by the evidence.  
38 C.F.R. § 4.114, DC 7203 (2010).

	Right Shoulder

Historically, service connection for the Veteran's right shoulder 
disability was established in a rating decision of December 1992 
and rated as noncompensable.  In March 2006, the Veteran asserted 
that his service-connected right shoulder disability warranted a 
higher rating.  A rating decision in August 2006 increased the 
disability rating to 10 percent, effective in  March 2006. 

Since March 2006, Veteran's right shoulder disability has been 
evaluated under Diagnostic Code 5010 for X-ray evidence of 
degenerative joint disease of the right shoulder.  DC 5010 
instructs to evaluate as degenerative arthritis, which is found 
under DC 5003.  When there is no limitation of motion of the 
specific joint or joints that involve degenerative arthritis, DC 
5003 provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups. Note (1) provides that the 20 percent 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion. Note (2) 
provides that the 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating conditions 
listed under DC 5013 to 5024, inclusive.   In this case, the 
limitation of motion codes are found in 38 C.F.R. § 4.71a, DCs 
5200-5203.   

Significantly, the provisions of 38 C.F.R. § 4.71a expressly 
provide for the application of different rating criteria 
depending upon whether a Veteran's minor (non-dominant) or major 
(dominant) side is being evaluated.  See 38 C.F.R. § 4.69 (2010).  
Because the Veteran in this case is right-hand dominant, his 
right shoulder disability affects his major, dominant side.

Accordingly, under 38 C.F.R. § 4.71a, DC 5201, for a major 
(dominant) joint, a 20 percent rating is warranted when the 
evidence demonstrates limitation of motion at shoulder level.  A 
30 percent rating is warranted when the evidence demonstrates 
limitation of motion midway between the side and shoulder levels.  
A 40 percent disability rating is warranted when the evidence 
demonstrates motion of the arm limited to 25 degrees from the 
side.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  38 
C.F.R. § 4.71, Plate I.

Here, at the June 2006 VA examination, the Veteran had limitation 
of flexion to 100 degrees before pain, abduction to 100 degrees 
before pain, internal rotation to 80 degrees, and external 
rotation to 70 degrees.  As the Veteran was able to move his arm 
in both flexion and abduction to 100 degrees from his side, a 30 
percent rating is not warranted under this provision.  

In this regard, the Board has also considered whether there is 
any additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  However, as the VA examination demonstrated, he has 
significant range of motion in the right shoulder notwithstanding 
his additional complaints of pain and fatigue.  It was noted that 
he was able to perform all activities of daily living with only 
moderate effects on chores, exercise, sports, and recreation.  
Moreover, the Veteran reported to a VA physicians in February 
2005 that he had played 36 holes of golf in the six weeks prior 
to his appointment.  Accordingly, the Board finds that the 
evidence does not show a limitation of motion that more nearly 
approximates a higher rating based upon limitation of motion of 
the shoulder, even with consideration of the DeLuca factors.

Notwithstanding the above, the Board has also considered other 
potentially applicable DCs that may provide a basis for separate 
evaluations for the right shoulder.  With regard to DC 5200, 
because ankylosis of the scapulohumeral articulation has not been 
shown, this provision is not for application.  With regard to DC 
5202, the medical evidence is without complaints of or treatment 
for an impairment of the humerus resulting in malunion, recurrent 
dislocation, fibrous union, nonunion, or loss of head of the 
humerus.  As such, a compensable rating under this provision is 
not warranted.  38 C.F.R. § 4.71a, DC 5202.  Finally, a rating 
under DC 5203 for impairment of the clavicle or scapula is not 
for application as the June 2006 VA examination report indicates 
that X-ray evidence shows that even though there was a resection 
of the right distal clavicle, the bony stump appears to be 
intact.  The Veteran has not complained of loose movement.  

The Board has also considered whether a separate compensable 
rating may be warranted under the provisions of 38 C.F.R. § 
4.124a, which govern peripheral neuropathy.  A January 2006 
outpatient treatment record indicates that the Veteran reported 
right shoulder pain and that his right arm goes numb at night and 
when he brushes his teeth.  In May 2006, the Veteran complained 
of right hand numbness and pain.  However, an April 2006 
electrodiagnostic evaluation revealed electrical evidence of a 
right median mononeuropathy at the level of the wrist, which is 
demyelinating in nature, and consistent with moderate right 
carpal tunnel syndrome.  There was no evidence of right ulnar 
neuropathy or of a polyneuropathy in the right upper extremity.   
Thus, as the neurological findings were found to be secondary to 
carpal tunnel syndrome and not the Veteran's shoulder disability, 
a separate compensable rating is not warranted.


      Other Considerations

The Board has also considered the Veteran's lay statements 
regarding the severity of his disabilities.  The Board has 
considered his statements that the Veteran experiences pain in 
his shoulder and that he has to sleep in an upright position.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

The Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant higher ratings for disabilities; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, more probative than his 
assessment of the severity of his disabilities.  See Cartright, 2 
Vet. App. at 25.  

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right shoulder disability is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities with the established criteria found in the rating 
schedule for disabilities of the right shoulder and digestive 
tract shows that the rating criteria reasonably describes the 
Veteran's disability levels and symptomatology.  As discussed 
above, the rating criteria considers limitation of motion, pain 
on motion, and impairment of the shoulder as well as effects of 
digestive disabilities.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right shoulder or his digestive 
disability.  Indeed, it does not appear from the record that he 
has been hospitalized at all for those disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  There is 
nothing in the record which suggests that the Veteran's 
disabilities themselves markedly impacted his ability to perform 
his job.  The Board recognizes that the Veteran stopped working 
full time as a mechanic at a golf course and took a lesser paying 
job as a part-time mechanic at a golf course.  While he complains 
that he has problems lifting and carrying things, the file does 
not contain any physician ordered bedrest causing him to miss 
work, or any evidence that he cannot perform his duties.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disabilities on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

The Board also notes that the Veteran has submitted evidence of a 
medical disability, made a claim for the highest rating possible, 
and asserted that he is unemployable as a result of his service 
connected disabilities.  Such would routinely trigger 
consideration of a claim of entitlement to a total disability 
evaluation based on individual unemployability.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  However, in the present case, the shows 
that the Veteran previously filed a claim for individual 
unemployability and was denied in October 2006.  He did not 
appeal the decision.  There is no basis for reconsideration of 
the claim as the severity of the Veteran's service connected 
disabilities has remained the same.

In conclusion, throughout the appeal period, the Board finds that 
the Veteran's disabilities, as they are evaluated under DCs 5010 
and 7308, do not more nearly approximate the criteria required 
for a higher disability ratings under these provisions.

ORDER

A rating in excess of 20 percent for dyspepsia, status post 
vagotomy and antrectomy to include ventral hernia repair is 
denied.

A rating in excess of 10 percent for right shoulder degenerative 
joint disease with X-ray evidence of degenerative osteoarthritis 
of the glenohumeral joint, previously evaluated as right 
acromioclavicular joint injury, status post resection, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


